708 N.W.2d 429 (2006)
474 Mich. 1026
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Roderick SIMPSON, Defendant-Appellant.
Docket Nos. 129656 & (15), COA No. 261165.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the application for leave to appeal the September 21, 2005 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion for appointment of counsel is DENIED.